Citation Nr: 9909874	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  95-01 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of low back 
injury with low back strain, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and M. B.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1969 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that continued a 10 percent evaluation for 
the veteran's service-connected residuals of low back injury 
with low back strain.  A July 1995 rating action implemented 
a hearing officers decision assigning a 40 percent evaluation 
for residuals of low back injury with low back strain from 
February 11, 1994, the date the veteran reopened his claim.  

The veteran perfected appeals with respect to the issues of 
entitlement to service connection for post-traumatic stress 
disorder and entitlement to a permanent and total rating for 
pension purposes.  A July 1995 decision granted the veteran a 
permanent and total disability evaluation for nonservice-
connected pension purposes and a February 1998 RO decision 
granted service connection for post-traumatic stress 
disorder.

On page 3 of a written brief presentation, submitted by the 
veteran's representative in February 1999, the issue of 
entitlement to service connection for bilateral knee 
disability on a secondary basis was raised.  The issue of 
entitlement to service connection for a bilateral knee 
disability on a secondary basis is referred to the RO for its 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's residuals of low back injury with low back 
strain are manifested by disc disease from L2 to S1, severe 
limitation of motion, chronic pain, complaints of radiating 
pain, with little intermittent relief.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for residuals of low 
back injury with low back strain have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, Part 4, Diagnostic Code 5293 (1998); 
VAOPGCPREC 36-97 (December 12, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected low 
back disability is plausible and capable of substantiation 
and, thus, well grounded, within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The veteran has been afforded multiple VA examinations and a 
personal hearing, and treatment records have been obtained.  
The Board is satisfied that all available relevant evidence 
has been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
low back disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, which would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R.  Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The report of an April 1994 VA examination reflects that the 
veteran complained of constant low back pain.  He reported an 
inability to lift more than 10 pounds, or perform household 
chores.  He related that he was occasionally incapacitated 
with low back pain for two to three days.  He described 
tightness with prolonged weightbearing.  He complained that 
sitting caused increased stiffness, and reported he had 
numbness to the inner aspect of the left thigh.  He was on 
Tylenol.  On examination, he had a normal gait and posture.  
The lumbar spine showed a normal lordosis.  There was marked 
pain with motion.  Forward flexion was accomplished to 
20 degrees, backward extension was to 10 degrees, rotation 
was to 10 degrees, bilaterally, and flexion was to 
10 degrees, bilaterally.  X-rays revealed that the L5-S1 
interspace was markedly narrowed and that there was marked 
narrowing at L4-5.  There was a vacuum phenomenon seen at L5-
S1.  Degenerative changes were observed in the lower lumbar 
facet joints.  Musculature of the back was normal.  The 
impression was chronic low back pain, secondary to 
degenerative joint disease and degenerative disc disease.  

The report of a February 1995 VA examination reflects that 
the veteran complained of chronic low back pain radiating 
into his lower extremities.  He reported his right lower 
extremity "tingled."  On examination there was no 
tenderness of the lumbar spine.  Forward flexion was 
accomplished to 20 degrees, backward extension was to 
10 degrees, rotation was to 10 degrees, bilaterally, and 
flexion was to 10 degrees, bilaterally.  All range of motion 
was accompanied by pain.  Neurological evaluation revealed 
diminished pin and light touch sensation to the left lateral 
foot.  Deep tendon reflexes were intact.  It was observed 
that a November 1994 MRI revealed degenerative disc disease 
and a small focal disc protrusion on the right at L4-5.  The 
impression included chronic low back pain secondary to 
degenerative joint disease and degenerative disc disease at 
L4-5 and L5-S1 without neurologic abnormality, noting that 
EMG did not reveal evidence of peripheral neuropathy, 
plexopathy or radiculopathy.  

During a personal hearing, held before a hearing officer in 
February 1995, the veteran testified that he had back spasms 
and that his back pain was mainly constant.  He also 
indicated that he had pain that radiated down his legs.  

A report of a January 1997 VA orthopedic examination reflects 
that seated straight leg raising caused complaints of back 
pain and active guarding.  Range of motion of the lumbar 
spine was accomplished in 10 degrees forward flexion, zero 
degrees extension, and 8 degrees right and left lateral 
flexion.  The veteran would not allow spine rotation.  He was 
unable to squat.  He was unable to heel-walk, toe-walk, or do 
raises, reportedly due to both pain and weakness.  Manual 
muscle testing in all major muscle groups in the lower limbs 
was "quite limited by pain."  The examiner characterized 
this as moderate loss of muscle function throughout both 
lower extremities.  The veteran was unable to lie prone or 
supine due to increased low back pain.  Sensory examination 
was intact.  X-rays revealed slight progression of disc space 
narrowing from L2 to S1 with anterior osteophytes from L2 to 
L5.  The diagnosis included severe chronic pain syndrome due 
to degenerative disc and degenerative joint disease of the 
lumbosacral spine.  

The veteran's residuals of low back injury with low back 
strain have been evaluated as 40 percent disabling.  This is 
the highest evaluation that may be assigned under either 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine, or Diagnostic Code 5295 for severe lumbosacral strain.  
The veteran has also been evaluated under Diagnostic 
Code 5293 of the Rating Schedule.  Diagnostic Code 5293 
provides that for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, a 40 percent 
evaluation is warranted.  For pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief, a 60 percent evaluation is warranted.

VAOPGCPREC 36-97, provides that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, must be considered when a veteran receives 
less than the maximum schedular rating under Diagnostic 
Code 5293.  There is competent medical evidence in the form 
of X-rays and an MRI that the veteran has degenerative disc 
disease at multiple levels.  With consideration of this and 
the veteran's complaints of radiculopathy and pain on use, as 
well as competent medical evidence indicating severe 
limitation of motion, in light of the General Counsel's 
opinion, the Board concludes that the evidence is in 
equipoise with respect to whether or not the veteran's 
residuals of low back injury with low back strain more nearly 
approximate the criteria for pronounced intervertebral disc 
syndrome.  In resolving all doubt in the veteran's behalf, 
the Board concludes that a 60 percent evaluation under 
Diagnostic Code 5293 is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.7.  

The Board is required to address the issue of entitlement to 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1)(1998) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, consideration of an extra-schedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  



ORDER

An increased evaluation of 60 percent for residuals of low 
back injury with low back strain is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Error! Not a valid link.

